  Case 2:20-cv-00290-SMJ           ECF No. 26        filed 05/07/21     PageID.237 Page 1 of 3




Eric M. Fong
Fong Law, PLLC
569 Division Street, Suite A
Port Orchard, WA 98366
Email: eric@ericfronglaw.com
Attorney for Plaintiff



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WASHINGTON


  WENDY FARRIS,
                                                              MOTION FOR LEAVE TO
          Plaintiff,                                          WITHDRAW

  vs.

  LOREN CULP, REPUBLIC POLICE                                 Case No: 2:20-cv-00290-SMJ
  DEPARTMENT, CHRISTINE CLARK, and
  FERRY COUNTY SHERIFF,                                       Judge: SALVADOR MENDOZA,
                                                              JR.
          Defendants.



COMES NOW, Eric Fong, attorney for Plaintiff Wendy Farris in this matter, and respectfully

requests leave to withdraw as counsel for Plaintiff.



The undersigned has given notice to the client of his intention to withdraw prior to submitting

this request to the Court. The undersigned certifies that he has advised the Plaintiff that the U.S.

District Court retains jurisdiction of this matter, that the Plaintiff has deadlines in this case that

must be met, and that the Plaintiff would thus have the obligation to prepare to go forward with

their case pro se or to hire other counsel to handle their case.
  Case 2:20-cv-00290-SMJ           ECF No. 26       filed 05/07/21       PageID.238 Page 2 of 3




In support of this motion, Eric Fong states as follows:

       1. I was retained in this case on July 31, 2020. At that time, I understood that the statute of

           limitations was going to expire soon. While I did not have the luxury of having

           represented Ms. Farris for years or even months, she had enough materials for me to

           review, and at the time I believed she had a viable cause of action. Ms. Farris

           desperately needed help preparing a complaint and submit a federal tort claim, so I

           agreed to represent her.

       2. I appeared on behalf of the plaintiff on August 18, 2020, by filing the original Complaint

           in this matter, the day the statute of limitations expired.

       3. In the meantime, I have consulted with experts in the field, a practice I would normally

           engage in before taking on a case such as this.

       4. Based on my investigation, Ms. Farris and I have a fundamental difference of opinion on

           how to move forward. As such the attorney client relationship is irrevocably broken.

       5. The plaintiff wishes to proceed in this matter, and should be able to do so with an

           attorney of her choosing, or pro se.

       6. I respectfully request the Court to grant my motion to withdraw as I cannot adequately

           represent her.

       7. I have provided all future court deadlines to the plaintiff.

Wherefor, the undersigned Eric Fong respectfully request that an Order be entered permitting

him to withdraw as attorney of record for Wendy Farris.

               DATED this 7th day of May 2021.
                                                FONG LAW


                                                /s/    Eric Fong
                                                Attorney for Plaintiff
 Case 2:20-cv-00290-SMJ         ECF No. 26       filed 05/07/21    PageID.239 Page 3 of 3




                               CERTIFICATE OF SERVICE

      I certify that on this 7th day of May, 2021. I caused a true and correct copy of this

MOTION FOR LEAVE TO WITHDRAW to be emailed to all counsel of record as following:



      Counsel for Culp and City of Republic
      Jerry Moberg
      Mary Rathbone
      Moberg Rathbone Kearns, P.S.
      124 3rd Avenue S.W.
      P.O. Box 130
      Ephrata, WA 98823
      Email: jmoberg@mrklawgroup.com
      Email: mrathbone@mrklawgroup.com


      Counsel for Clark and Ferry County
      MICHAEL E. McFARLAND, JR., #23000
      Evans, Craven & Lackie, P.S.
      818 W. Riverside, Suite 250
      Spokane, WA 99201-0910
      (509) 455-5200; fax (509) 455-3632
      Email: MMcFarland@ecl-law.com

      Wendy Farris
      2367 S 1480 W
      West Valley UT 84119
      Phone: (503) 801-7433
      Email: nwtelephone@gmail.com




                                                                    /s/ Emma Aubrey
                                                                    Emma Aubrey
